Title: To Thomas Jefferson from Charles Wyndham Grymes, 12 May 1801
From: Grymes, Charles Wyndham
To: Jefferson, Thomas


               
                  Dear Sir,
                  Richmond May 12th 1801
               
               I received your favor of the 7th instant last night, enclosed in a letter to my uncle Randolph. Your acceptance of the guardianship of us three, I must confess, I feared would be too troublesome, particularly in the station which you now fill, when I imposed upon you the request.—We lament extremely your refusal of the office, as we are confident, that no person whatever, would have fulfilled it with more satisfaction to all parties concerned. We have not as yet fixed upon a person, who will take upon himself the troublesome task; but as soon as we have, you will be immediately informed of it. The Bill of exchange which you were so kind as to forward, has arrived in this Town: it has not as yet, been presented for acceptance, but will as soon as possible. Being well assured of your friendly attachment for us, which you have fully evinced, accept our most grateful thanks for the trouble which you have taken on our account, and believe me to be
               Dear Sir with great respect your obliged servant &c
               
                  
                     C W Grymes
                  
               
            